                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:16-CV-760-RJC-DCK

 NEWTON DUANE WILLLIAMS and                              )
 TERRY LUNN,                                             )
                                                         )
                 Plaintiffs,                             )
                                                         )
     v.                                                  )   ORDER
                                                         )
 WECTEC GLOBAL PROJECT SERVICES,                         )
 INC., and DOES 1 through 20,                            )
                                                         )
                 Defendants.                             )
                                                         )

          THIS MATTER IS BEFORE THE COURT sua sponte regarding settlement of this case.

“Plaintiffs’ Status Report” (Document No. 34) was filed on March 30, 2020, and reports that this

case has been settled. The Court commends counsel and the parties for their efforts in resolving

this matter.

          IT IS, THEREFORE, ORDERED that the parties shall file a Stipulation of Dismissal in

this case on or before June 19, 2020.

          SO ORDERED.


                                  Signed: June 4, 2020




       Case 3:16-cv-00760-RJC-DCK Document 35 Filed 06/04/20 Page 1 of 1
